Citation Nr: 0622944	
Decision Date: 08/02/06    Archive Date: 08/15/06

DOCKET NO.  03-33 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES


1.  Entitlement to service connection for residuals of back 
strain.

2.  Entitlement to service connection for neck and low back 
pain due to injury.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Ronald L. Settle II, Student Law Clerk


INTRODUCTION

This matter comes before the Board of Veteran's Appeals (BVA 
or Board) on appeal of an October 2001 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida that denied the benefits sought on 
appeal.  The veteran, who had active service from May 1965 to 
September 1966, appealed that decision to the BVA and the 
case was referred to the Board for appellate review.  

The RO has characterized the issues on appeal as whether new 
and material evidence has been submitted to reopen previously 
denied claims.  However, the Board construes the March 2002 
statement from the veteran submitted following the October 
2001 rating decision as a Notice of Disagreement.  
Consequently, the Board has recharacterized the issues on 
appeal as set for on the title page of this decision.  


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the veteran has not been afforded a VA examination in 
connection with his current claim and the Board is of the 
opinion that such an examination is necessary under the facts 
and circumstances of this case.  The veteran sustained an 
injury during service and has related that he has experienced 
symptomatology since that injury.  In addition, the record 
includes a December 2001 opinion from Conrad B. Dancy, D.C. 
that relates that the veteran had current and on-going 
problems that stem from his service related injury.  However, 
it is not clear whether this opinion was based on a review of 
all pertinent records contained in the veteran's claim file, 
including his service medical records.  As such a VA 
examination that includes a review of all pertinent records 
is necessary.  

The record also does not reflect that the veteran was 
provided the appropriate notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) and the 
guidance provided by the United States Court of Appeals for 
Veterans Claims (Court) in Dingess v. Nicholson, No. 01-1917 
(U.S. Vet. App. Mar. 3, 2006).  The Court has held that more 
specific notice is required and such notice must be provided 
to the veteran to ensure due process.  Since this case is 
being returned to the RO for additional evidentiary 
development, the Ro will have an opportunity to address this 
matter.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following action:

1.  The veteran should be provided 
appropriate notice consistent with 
38 U.S.C.A. § 5103(a), 
38 C.F.R. § 3.159(b) and the Court's 
guidance in Dingess v. Nicholson, No. 
01-1917 (U.S. Vet. App. Mar. 3, 2006) 
in connection with the claim.

2.  The veteran should be afforded an 
examination of his cervical and lumbar 
spine to ascertain the nature and 
etiology of all disorders that may be 
present.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file, 
including service medical records, and 
following this review and examination, 
the examiner is requested to offer an 
opinion as to whether the veteran 
currently has cervical and/or lumbar 
spine disorders that are causally or 
etiologically related to symptomatology 
shown in the veteran's service medical 
records.  A clear rationale for all 
opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file or in the alternative, the 
claims file, must be made available to 
the examiner for review.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


